DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 38, 42, 53, 60, 62, 65 and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8, 12, 14, 17-18, 23, 28, 30 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzumoto et al (U.S. Publication No. 2017/0352779 A1; hereinafter Kuzumoto) in view of Park et al. (U.S. Publication No. 2019/0018273 A1; hereinafter Park)
	With respect to claim 1, Kuzumoto discloses a nanostructure comprising: a core (see ¶[0019]); and a first shell disposed on the core, the first shell comprising a first semiconductor material comprising InP (see ¶[0021]); and a second shell disposed on the first shell, the second layer comprising a second semiconductor material, wherein the band gap energy of the core is greater than the band gap energy of the first shell (see ¶[0021]; multilayer structure which is composed of a plurality of shell layers), 	Kuzumoto fails to explicitly disclose wherein the optical density at 450 nm per 450/total mass) of the nanostructure is between about 0.4 and about 0.9.	In the same field of endeavor, Park teaches wherein the optical density at 450 nm per total mass (OD450/total mass) of the nanostructure is between about 0.4 and about 0.9 (See ¶[0048]).	The implementation of a desired optical density allows for control of blue light output, thereby controlling leakage current (See Park ¶[0049]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Kuzumoto and Park discloses wherein the core comprises ZnSe (see Kuzumoto ¶[0021]).
	With respect to claim 5, the combination of Kuzumoto and Park discloses wherein the diameter of the core is about 4 nm (see Kuzumoto ¶[0017]).
	With respect to claim 8, the combination of Kuzumoto and Park discloses wherein the thickness of the first shell is about 0.5 nm (See Kuzumoto ¶[0021])
	With respect to claim 12, the combination of Kuzumoto and Park discloses wherein the thickness of the second shell is about 1 nm (See Kuzumoto ¶[0021]).
	With respect to claim 14, the combination of Kuzumoto and Park discloses wherein the second shell comprises ZnSe, ZnS, or a combination thereof (see Kuzumoto ¶[0021]).
	With respect to claim 17, the combination of Kuzumoto and Park discloses wherein the OD.sub.450/total mass of the nanostructure is about 0.7 (see Park ¶[0048]). 


	With respect to claim 23, the combination of Kuzumoto and Park discloses wherein the emission wavelength of the nanostructure is about 530 nm (see Kuzumoto ¶[0019])
	With respect to claim 28, the combination of Kuzumoto and Park discloses a device comprising the nanostructure of claim 1 (See Kuzumoto Figure 5)
	With respect to claim 30, the combination of Kuzumoto and Park discloses wherein the device is a display device that comprises a quantum dot color converter comprising: a back plane; a display panel disposed on the back plane; and a quantum dot layer comprising the nanostructure, the quantum dot layer disposed on the display panel (See Kuzumoto Figure 5 and Park ¶[0006]).
	With respect to claim 33, the combination of Kuzumoto and Park discloses wherein the display device does not comprise a blue light filter (See Kuzumoto Figure 5 and Park ¶[0006]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzumoto et al (U.S. Publication No. 2017/0352779 A1; hereinafter Kuzumoto) in view of Park et al. (U.S. Publication No. 2019/0018273 A1; hereinafter Park) as applied to claim 1 above, and further in view of Cho et al. (U.S. Publication No. 2018/0151817 A1; hereinafter Cho).
	With respect to claim 25, the combination of Kuzumoto and Park fails to explicitly disclose wherein the photoluminescence quantum yield of the nanostructure is between 40% and 60%.	In the same field of endeavor, Cho teaches wherein the photoluminescence quantum yield of the nanostructure is between 40% and 60% (see ¶[0112]).	The implementation of a quantum dot structure with a substantially high quantum yield of the nanostructure allows for increased device efficiency (See ¶[0111-0112]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasaki (U.S. Publication No. 2018/0366674 A1) discloses a semiconductor nanoparticle
Yang et al. (U.S. Publication No. 2018/0239245 A1) discloses a semiconductor nanoparticle
Ippen et al. (U.S. Publication No. 2017/0306227 A1) discloses a semiconductor nanoparticle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818